PER CURIAM.
We have studied the record and briefs filed herein and heard argument of counsel and are convinced and so hold that the primary questions involved herein have been answered adversely to the appellant in the following cases: Staplin v. Canal Authority, 208 So.2d 853 (Fla.App. 1st, 1968); Couse v. Canal Authority, 197 So.2d 841 (Fla.App. 1st, 1967) and 209 So.2d 865 (Fla.1968) and therefore on the authority of the cases cited supra, the order appealed from is hereby Affirmed.
JOHNSON, Acting C. J., SPECTOR, J., and PATTEN, GEO. L., Associate Judge, concur.